DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing 3 is objected to because items 31 and 32 are identical which should be “Step 31: the network device sends first indication information; Step 32: the terminal sends second indication information to the network device” (See applicant’s specification, paragraphs [0606-0607].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 56, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Refer to the limitations “wherein a duration of scheduled or transmitted resource is less than or equal to a maximum uplink duration capable of being scheduled or transmitted of the terminal; or a quantity of slots of the scheduled or transmitted resource is less than or equal to a maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal; or 	a quantity of uplink sub-frames of the scheduled or transmitted resource is less than or equal to a maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal; or 	a quantity of uplink symbols of the scheduled or transmitted resource is less than or equal to a maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal; or an uplink duration percentage of the scheduled or transmitted resource is less than or equal to a maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal; or an uplink slot percentage of the scheduled or transmitted resource is less than or equal to a maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal; or 	an uplink sub-frame percentage of the scheduled or transmitted resource is less than or equal to a maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal; or an uplink symbol percentage of the scheduled or transmitted resource is less than or equal to a maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal” are not comprehensive to facilitate prosecution of the case and are not found in the specification. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 97 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 97 recites “A computer-readable storage medium”. In the specification, Paragraph [00935], recites “A computer-readable storage medium is further provided in an embodiment of the present disclosure, where a computer program is in the computer-readable storage medium. A processor executes the computer program to perform each process in the embodiment of the information transmission method applied to a network device or executes the computer program to perform each process in the embodiment of the information transmission method applied to a terminal, and the same technical effect can be achieved. To avoid repetition, details thereof are not described here. The computer-readable storage medium, such as read-only memory (Read-Only Memory, ROM), random access memory (Random Access Memory, RAM), magnetic disk, or optical disk, etc.”. Since above paragraph does not mention anything about the computer-readable storage medium is a signal or not, one can assume that the computer readable storage medium is a signal.  Therefore, treating claim 97 as a whole, it is effectively claiming a signal. Signal does not within any of the statutory categories, thus, not statutory (See MPEP 2100, In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept 20, 2007)(slip. Op. at 18)). Based on the latest 101 guideline, the solution is to add “non-transitory”. For example, claim 21 can be recited as "A non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium……… “
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 12, 13, 15, 16, 21, 26, 29, 40, 41, 47, 59, 66, 68, 73, 76, and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siomina et al. (US 2012/0289247).
 	Regarding claims 1, 12, 47, and 59, Siomina teaches an information transmission method, applied to a network device, comprising: sending first indication information to a terminal, wherein the first indication information comprises at least one of: location area identity information of the network device; information of uplink and downlink configuration of the network device (The radio node may be the user equipment 10 or the radio network node 12; see paragraph 0071. The radio node provides the positioning node 17 with the indication that the uplink and/or the downlink signal are configured for use by the user equipment 10….The radio node 10,12 may further provide information about the configured signals. The indication may comprise information about downlink and/or uplink signal configuration. The downlink and/or uplink signal configuration may comprises one or more of:…. cell or node identification; paragraphs 0072 and 0076). 
 	specific absorption ratio limit information, comprising: an applicable electromagnetic power density exposure requirement, an electromagnetic radiation specific absorption ratio requirement limit, an applicable electromagnetic power density exposure requirement identity or an electromagnetic radiation specific absorption ratio requirement limit identity; 
 	uplink resource control information, comprising at least one of: a quantity of uplink time domain resources, a quantity of uplink symbols, a quantity of uplink slots, an uplink symbol duty ratio, an uplink slot duty ratio, a maximum quantity of available uplink time domain resources of the terminal, a maximum quantity of available uplink symbols of the terminal, a maximum quantity of available uplink slots of the terminal, a maximum available uplink symbol duty ratio of the terminal, a maximum uplink slot duty ratio of the terminal, a maximum quantity of uplink time domain resources capable of being scheduled or transmitted of the terminal, a maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, a maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal, a maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, a maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, a maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and a maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal in the first time window; and 
 	first time window configuration information configured to indicate a duration of a first time window. 	Regarding claims 2 and 13, Siomina teaches the method according to claim 1, wherein the sending the first indication information to the terminal comprises: sending the first indication information to the terminal through broadcast information; or sending the first indication information to the terminal through a dedicated signaling (…configuring an uplink and/or a downlink signal for use by the user equipment to perform a measurement….. wherein the uplink signal is at least one of: a Sounding Reference Signal; a Dedicated Reference Signal….. wherein the downlink signal is at least one of: a Cell specific Reference Signal; a Dedicated Reference Signal; a Demodulation Reference Signal. See claim 32, 40, and 41).
 	Regarding claims 4 and 15, limitation is directed to one of the options presented in claim 1. In claim 1, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight. 
 	Regarding claims 5 and 16, limitation is directed to one of the options presented in claim 1. In claim 1, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 21, limitation is directed to one of the options presented in claim 12. In claim 12, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 26, limitation is directed to one of the options presented in claim 12. In claim 12, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 29, limitation is directed to one of the options presented in claim 12. In claim 12, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 40, limitation is directed to one of the options presented in claim 39. In claim 39, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 41, limitation is directed to one of the options presented in claim 39. In claim 39, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 66, limitation is directed to one of the options presented in claim 59. In claim 59, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 68, limitation is directed to one of the options presented in claim 59. In claim 59, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 73, limitation is directed to one of the options presented in claim 59. In claim 59, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 76, limitation is directed to one of the options presented in claim 59. In claim 59, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 81, limitation is directed to one of the options presented in claim 79. In claim 79, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
Claim 31-33, 37, 39, 45, 57,66, 79, 85, 88, 90, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2017/0318546). 
 	Regarding claims 31, 39, 79, and 88, Suzuki teaches an information transmission method, applied to a terminal, comprising: sending second indication information to a network device, wherein the second indication information comprises at least one of: first power class information of the terminal at a first working frequency band where the network device works (The terminal device 1 transmits information indicating a power class of the terminal device 1 to the base station device 3. The information indicating the power class of the terminal device 1 includes information indicating the power class corresponding to each band, and/or information indicating the power class corresponding to a combination of aggregated bands; see paragraphs 0177-0179, especially paragraph 0177);
 	available uplink and downlink configuration information of the terminal, in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit;  
 	in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit, at least one of the available uplink and downlink configuration information of the terminal, a maximum uplink duration capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal, a maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal in the first time window; 
 	in a case that the current uplink and downlink configuration of the network device is applied, a maximum available output power configurable by the terminal in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; and 
 	the maximum available output powers configurable by the terminal corresponding to different uplink and downlink configurations, in the case that the applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit is met.
 	Regarding claim 32, limitation is directed to one of the options presented in claim 31. In claim 31, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight. 	Regarding claim 33, limitation is directed to one of the options presented in claim 31. In claim 31, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight. 	Regarding claim 37, limitation is directed to one of the options presented in claim 31. In claim 31, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claims 45 and 94, Suzuki teaches the method according to claim 39, further comprising: the network device performing an uplink resource scheduling or an uplink transmission for the terminal; the method further comprises: sending, by the network device, a power adjustment value to the terminal; wherein in a case that the power adjustment value is applied to the terminal, a transmitting power of the terminal is less than or equal to a maximum available output power configurable by the terminal (The terminal device 1 transmits information indicating a power class of the terminal device 1 to the base station device 3. The information indicating the power class of the terminal device 1 includes information indicating the power class corresponding to each band, and/or information indicating the power class corresponding to a combination of aggregated bands; see paragraphs 0177-0179, especially paragraph 0177); or
	a duration of scheduled or transmitted resource is less than or equal to the maximum uplink duration capable of being scheduled or transmitted of the terminal in the first time window; or 
 	a quantity of slots of scheduled or transmitted resource is less than or equal to the maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal in the first time window; or 
 	a quantity of uplink sub-frames of scheduled or transmitted resource is less than or equal to the maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal in the first time window; or 
 	a quantity of uplink symbols of scheduled or transmitted resource is less than or equal to the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal in the first time window; or 
 	an uplink duration percentage of scheduled or transmitted resource is less than or equal to the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal in the first time window; or 
 	an uplink slot percentage of scheduled or transmitted resource is less than or equal to the maximum percentage of uplink slot capable of being scheduled or  
 	transmitted of the terminal in the first time window; or an uplink sub-frame percentage of scheduled or transmitted resource is less than or equal to the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal in the first time window; or 
 	an uplink symbol percentage of scheduled or transmitted resource is less than or equal to the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal in the first time window; or, 
 	in the case that the power adjustment value is applied to the terminal, the transmitting power of the terminal is less than or equal to a transmitting power value corresponding to a first power class of the terminal at a first working frequency band; or 
 	in the case that the power adjustment value is applied to the terminal, the transmitting power of the terminal is less than or equal to the maximum available output power configurable by the terminal in a case that the current uplink and downlink configuration of the network device is applied.
 	Regarding claim 57, Suzuki teaches the network device according to claim 47, wherein the processor is further configured to: 
 	send a power adjustment value to the terminal; wherein in a case that the power adjustment value is applied to the terminal, a transmitting power of the terminal is less than or equal to a maximum available output power configurable by the terminal (The terminal device 1 transmits information indicating a power class of the terminal device 1 to the base station device 3. The information indicating the power class of the terminal device 1 includes information indicating the power class corresponding to each band, and/or information indicating the power class corresponding to a combination of aggregated bands; see paragraphs 0177-0179, especially paragraph 0177); or 
 	in the case that the power adjustment value is applied to the terminal, the transmitting power of the terminal is less than or equal to a transmitting power value corresponding to a first power class of the terminal at a first working frequency band; or 
 	in the case that the power adjustment value is applied to the terminal, the transmitting power of the terminal is less than or equal to the maximum available output power configurable by the terminal in a case that the current uplink and downlink configuration of the network device is applied.
 	Regarding claim 66, limitation is directed to one of the options presented in claim 59. In claim 59, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight. 	Regarding claim 85, limitation is directed to one of the options presented in claim 79. In claim 79, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
 	Regarding claim 90, limitation is directed to one of the options presented in claim 88. In claim 88, option B was selected so the other options (A, C, D, E) did not have to be given weight. Therefore, the limitations further defining the other options also do not have to be given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2012/0289247) in view of Suzuki et al. (US 2017/0318546). 
 	Regarding claims 6 and 52 Siomina fails the method according to claim 1, further comprising: acquiring second indication information reported by the terminal, wherein the second indication information comprises at least one of: 
 	available uplink and downlink configuration information of the terminal, in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; 
 	in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation absorption ratio requirement limit, at least one of the available uplink and downlink configuration information of the terminal, a maximum uplink duration capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal, a maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal in the first time window; 
 	in a case that the current uplink and downlink configuration of the network device is applied, a maximum available output power configurable by the terminal in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; 
 	first power class information of the terminal at a first working frequency band where the network device works; and 
 	the maximum available output powers configurable by the terminal corresponding to different uplink and downlink configurations, in the case that the applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit is met.
 	However, in related art, Suzuki teaches the method according to claim 1, further comprising: acquiring second indication information reported by the terminal, wherein the second indication information comprises at least one of: first power class information of the terminal at a first working frequency band where the network device works (The terminal device 1 transmits information indicating a power class of the terminal device 1 to the base station device 3. The information indicating the power class of the terminal device 1 includes information indicating the power class corresponding to each band, and/or information indicating the power class corresponding to a combination of aggregated bands; see paragraphs 0177-0179, especially paragraph 0177), or  
 	available uplink and downlink configuration information of the terminal, in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; or 
 	in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation absorption ratio requirement limit, at least one of the available uplink and downlink configuration information of the terminal, a maximum uplink duration capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink slots capable of being scheduled or  
  	transmitted of the terminal, a maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal in the first time window; 
 	in a case that the current uplink and downlink configuration of the network device is applied, a maximum available output power configurable by the terminal in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; and 
 	the maximum available output powers configurable by the terminal corresponding to different uplink and downlink configurations, in the case that the applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit is met. 
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Suzuki’s teaching about acquiring second indication information reported by the terminal, wherein the second indication information comprises at least one of: first power class information of the terminal at a first working frequency band where the network device works with Siomina’s invention in order to maintain a desired power level and optimize network performance.
 	Regarding claims 7 and 57, the combination of Siomina and Suzuki teach part of the claimed elements in claim 6. In addition, Suzuki teaches the method further comprises: determining the first power class information of the terminal at a first working frequency band where the network device works, according to the second indication information reported by the terminal (The terminal device 1 transmits information indicating a power class of the terminal device 1 to the base station device 3; see paragraph 0177. The base station device 3 may receive the information indicating the power class of the terminal device 1 from the terminal device 1, and perform transmit power control (determine the first power class information and perform transmit power control) and scheduling on the basis of the information; see paragraphs 0177-0182, especially paragraph 0182); 
 	wherein the further comprises: in the case that the power adjustment value is applied to the terminal, the transmitting power of the terminal is less than or equal to a transmitting power value corresponding to a first power class of the terminal at a first working frequency band (The terminal device 1 transmits information indicating a power class of the terminal device 1 to the base station device 3; see paragraph 0177. The base station device 3 may receive the information indicating the power class of the terminal device 1 from the terminal device 1, and perform transmit power control (power adjustment, e.g. transmitting power of the terminal is less than or equal) and scheduling on the basis of the information; see paragraph 0182).
 	the method according to claim 6, further comprising: 
 	prior to acquiring the second indication information, acquiring second power class information of the terminal at the first working frequency band where the network device works; 
 	wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information; or
 	the method further comprises: 
 	determining the maximum available output power configurable by the terminal in the first time window, according to the second indication information reported by the terminal; or 
 	determining, according to the second indication information reported by the terminal, at least one of the maximum uplink duration capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal in the first time window; 
 	wherein the further comprises: 
 	sending, by the network device, a power adjustment value to the terminal; wherein in a case that the power adjustment value is applied to the terminal, a transmitting power of the terminal is less than or equal to a maximum available output power configurable by the terminal; or 
 	in the case that the power adjustment value is applied to the terminal, the transmitting power of the terminal is less than or equal to the maximum available output power configurable by the terminal in a case that the current uplink and downlink configuration of the network device is applied.
Claims 17 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2012/0289247) in view of Suzuki et al. (US 2017/0318546), and further in view of Singh et al. (US Patent #10,142,878). 	Regarding claims 17 and 64, Siomina fails to teach the method according to claim 12, further comprising: 
 	reporting second indication information to the network device, 
 	wherein the second indication information comprises at least one of: 
 	available uplink and downlink configuration information of the terminal, in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; 
 	at least one of the available uplink and downlink configuration information of the terminal, a maximum uplink duration capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal, a maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal to ensure compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit in the first time window; 
 	in a case that the current uplink and downlink configuration of the network device is applied, a maximum available output power configurable by the terminal in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; 
 	first power class information of the terminal at a first working frequency band where the network device works; and 
 	maximum available output powers configurable by the terminal corresponding to different uplink and downlink configurations, in the case that the applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit is met; 
 	wherein the method further comprises: 
 	prior to reporting the second indication information to the network device, sending, to the network device, second power class information of the terminal at the first working frequency band where the network device works; 
 	wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information.
 	However, in related art, Suzuki teaches the method according to claim 12, further comprising: reporting second indication information to the network device, wherein the second indication information comprises at least one of: first power class information of the terminal at a first working frequency band where the network device works (The terminal device 1 transmits information indicating a power class of the terminal device 1 to the base station device 3. The information indicating the power class of the terminal device 1 includes information indicating the power class corresponding to each band, and/or information indicating the power class corresponding to a combination of aggregated bands; see paragraphs 0177-0179, especially paragraph 0177);
 	available uplink and downlink configuration information of the terminal, in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; 
 	at least one of the available uplink and downlink configuration information of the terminal, a maximum uplink duration capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal, a maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal to ensure compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit in the first time window; 
 	in a case that the current uplink and downlink configuration of the network device is applied, a maximum available output power configurable by the terminal in a case of ensuring compliance with applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit; 
and 
 	maximum available output powers configurable by the terminal corresponding to different uplink and downlink configurations, in the case that the applicable electromagnetic power density exposure requirement or the electromagnetic radiation specific absorption ratio requirement limit is met; 
 	wherein the method further comprises: 
 	prior to reporting the second indication information to the network device, sending, to the network device, second power class information of the terminal at the first working frequency band where the network device works; 
 	wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information.
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Suzuki’s teaching about reporting second indication information to the network device, wherein the second indication information comprises at least one of: first power class information of the terminal at a first working frequency band where the network device works with Siomina’s invention in order to maintain a desired power level and optimize network performance. 
 	The combination of Siomina and Suzuki fail to teach wherein the method further comprises: prior to reporting the second indication information to the network device, sending, to the network device, second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information.
 	However, in related art, Singh teaches wherein the method further comprises: prior to reporting the second indication information to the network device (first access node), sending, to the network device (first access node; see claim 1), second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information (receiving, at a first access node, power reports from multiple wireless devices operating in a coverage area of the first access node, each power report including a current transmit power state of a respective wireless device that is determined based on a maximum allowable transmit power and a number of wireless resources allocated to the respective wireless device; grouping, at the first access node, the multiple wireless devices into a first and second power classes based on current transmit power states included the received power reports, the first power class having a higher maximum allowable transmit power relative to the second power class; see claim 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Singh’s  teaching about prior to reporting the second indication information to the network device, sending, to the network device, second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information with Siomina’s and Suzuki’s invention in order to achieve desired performance and keep the gain relatively constant across operating conditions.
Claims 34, 42, 53, 82, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0318546) in view of Singh et al. (US Patent #10,142,878). 	Regarding claims 34, 42, 82, and 91, Suzuki fails to teach the method according to claim 31, further comprising: prior to sending the second indication information to the network device, sending, to the network device, second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information.
 	However, in related art, Singh teaches the method according to claim 31, further comprising: prior to sending the second indication information to the network device (first access node; see claim 1), sending, to the network device, second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information (receiving, at a first access node, power reports from multiple wireless devices operating in a coverage area of the first access node, each power report including a current transmit power state of a respective wireless device that is determined based on a maximum allowable transmit power and a number of wireless resources allocated to the respective wireless device; grouping, at the first access node, the multiple wireless devices into a first and second power classes based on current transmit power states included the received power reports, the first power class having a higher maximum allowable transmit power relative to the second power class; see claim 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Singh’s  teaching about prior to sending the second indication information to the network device, sending, to the network device, second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information with Suzuki’s invention in order to achieve desired performance and keep the gain relatively constant across operating conditions.
 	Regarding claim 53, Suzuki fails to teach the network device according to claim 52, wherein the transceiver is further configured to: prior to acquiring the second indication information, acquire second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information; or, 
 	the processor is further configured to: determine the maximum available output power configurable by the terminal in the first time window, according to the second indication information reported by the terminal; or 
 	determine the first power class information of the terminal at a first working frequency band where the network device works, according to the second indication information reported by the terminal; or determine, according to the second indication information reported by the terminal, at least one of the maximum uplink duration capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink slots capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink sub-frames capable of being scheduled or transmitted of the terminal, the maximum quantity of uplink symbols capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink duration capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink slot capable of being scheduled or transmitted of the terminal, the maximum percentage of uplink sub-frame capable of being scheduled or transmitted of the terminal and the maximum percentage of uplink symbol capable of being scheduled or transmitted of the terminal in the first time window.
 	However, in related art, Singh teaches the network device according to claim 52, wherein the transceiver is further configured to: prior to acquiring the second indication information, acquire second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information (receiving, at a first access node, power reports from multiple wireless devices operating in a coverage area of the first access node, each power report including a current transmit power state of a respective wireless device that is determined based on a maximum allowable transmit power and a number of wireless resources allocated to the respective wireless device; grouping, at the first access node, the multiple wireless devices into a first and second power classes based on current transmit power states included the received power reports, the first power class having a higher maximum allowable transmit power relative to the second power class; see claim 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Singh’s  teaching about prior to acquiring the second indication information, acquire second power class information of the terminal at the first working frequency band where the network device works; wherein a transmitting power corresponding to the second power class information is larger than a transmitting power corresponding to the first power class information with Suzuki’s invention in order to achieve desired performance and keep the gain relatively constant across operating conditions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montojo et al. (US 2020/0337063), Ode et al. (US Patent #10,645,591), Ahn et al. (US Patent #10,075,261), Guan et al. (US 2018/0175969), Zhang et al. (US 2018/0027524), Wang et al. (US 2017/0201990), Fu et al. (US 2017/0171787), Gong et al. (US 2016/0344575), Liang et al. (US 2016/0249337), Quan et al. (US 2016/0205683), Quan et al. (US 2016/0057771), Quan et al. (US 2016/0044672), Li et al. (US 2015/0103706), Luo et al. (US 2015/0049672), Li et al. (US 2014/0247758), Wang et al. (US 2012/0147810), and Chen et al. (US 2010/0323745).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132